DETAILED ACTION
Claims 1, 2, 12 and 13 have been amended.
Claim 21 has been added. Claim 17 has been cancelled.
Claims 1-16 and 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 9/21/2022 have been fully considered.
-With respect to the double patenting rejection, the arguments are persuasive with regards to claims 2, 6, 13, 15 and 21. Therefore the rejection is withdrawn for these claims, however it is maintained for claims 1, 3-5, 7-12, 14, 16, 18-20.
-With respect to the argument regarding claim 1 that Cohen does not teach dynamic analysis and that Cohen only relies on static analysis, Examiner respectfully disagrees and points out at least para.0087 of Cohen cited in the previous office action (i.e. Collection of real time data such as IDS data, however, allows for dynamic vulnerability analysis. For example, log files from an IDS can be used as input to indicate which network hosts and other elements are actually receiving suspicious network traffic or subject to other questionable events.) [Cohen, para.0087].
-With respect to the argument that Cohen is not directed to a topological graph of the network, Examiner respectfully notes that the claims recite a graph of lateral movements, not a topological graph of the network.
- With respect to the argument regarding the amended features in claim 2, Examiner points Applicant’s attention to the section below titled “Interpretation Note” that clarifies that the recited features are implicitly disclosed by Cohen, as they are implicitly described in the current invention.
-With respect to the argument that Cohen does not teach penetration testing, Examiner notes that an attack simulation teaches penetration testing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-12, 14, 16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/738389. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application render obvious the claims in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Interpretation Note
 	Claims 2, 13 and 21 recite features that the graph excludes direct edges representing non-validated network lateral movements not exploited in the penetration testing. Although the specification, and in particular the paragraphs cited by Applicant as providing support, do not explicitly describe these features, Examiner interprets that the specification’s description of “a direct edge of the graph connecting a source node to a target node represents a validated network lateral movement” as an implicit teaching of the recited features. The recitation from the prior art provides a similar implicit teaching.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh et al (US Pub.No.2020/0177618) in view of Cohen et al (US Pub.No. 2005/0193430).

Re Claim 1. Hassanzadeh discloses a method comprising: obtaining a list of assets of a network; statically analyzing the network to determine for each asset of the list of assets, potential network lateral movements therefrom to other assets (i.e. the AgiHack service 208 provides rule-based processing of data provided from the AgiDis service 214 to explore all attack paths an adversary can take from any asset to move laterally towards any target (e.g., running critical operations). In some examples, multiple AGs are provided, each AG corresponding to a respective target within the enterprise network. Further, the AgiHack service 208 identifies possible impacts on the targets. In some examples, the AG generator 226 uses data from the asset/vulnerabilities knowledge base 236 of the AgiDis service 214, and generates an AG. In some examples, the AG graphically depicts, for a respective target, all possible impacts that may be caused by a vulnerability or network/system configuration, as well as all attack paths from anywhere in the network to the respective target. In some examples, the analytics module 230 processes an AG to identify and extract information regarding critical nodes, paths for every source-destination pair (e.g., shortest, hardest, stealthiest), most critical paths, and critical vulnerabilities, among other features of the AG.) [Hassanzadeh, para.0048]; 
 	Hassanzadeh does not explicitly discloses whereas Hassanzadeh in view of Cohen does: dynamically analyzing the network to validate each potential network lateral movement identified by the static analysis (i.e. Collection of real time data such as IDS data, however, allows for dynamic vulnerability analysis. For example, log files from an IDS can be used as input to indicate which network hosts and other elements are actually receiving suspicious network traffic or subject to other questionable events.) [Cohen, para.0087], wherein the each potential network lateral movement is validated based on a successful lateral movement during the dynamic analysis; generating, based on said dynamically analyzing, a graph of dynamically validated network lateral movements (i.e. The attack simulation then commences in line 3 from a specified attack starting point. In lines 4-7, the system then loops through a moving front-line algorithm by repeatedly evaluating the constraints for every state/graph node that has not yet been reached. If the constraint is met and an attacker is thus able to obtain access associated with the graph node, an edge to the graph node is added from every graph node that enabled the constraint) [Cohen, para.0047]; 
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Hassanzadeh with Cohen because it provides a computerized method for determining actual vulnerability information associated with a computer network. [Cohen, para.0017]. This motivation applies to the remainder of this claim.
 	Hassanzadeh in view of Cohen further discloses: generating a graph of network lateral movements wherein the graph comprises nodes and directed edges, wherein a node of the graph represents an asset of the list of assets, wherein a direct edge of the graph connecting a source node to a target node represents a validated network lateral movement from a source asset, represented by the source node, to a target asset, represented by the target node (i.e. the AgiHack service 208 receives graph data from the AgiDis service 214 of FIG. 2. In some examples, and as described in detail herein, the graph data defines a graph that is representative of an enterprise network. A graph is generated (604). In some examples, and as also described in detail herein, the graph includes nodes and edges between nodes, each node representing an asset within the enterprise network, and each edge representing at least a portion of one or more lateral paths between assets in the enterprise network.) [Hassanzadeh, para.0104, Cohen, as above, teaches that edges represent validated network lateral movement]; and utilizing the graph of network lateral movements to assess security risk to the network (i.e. The AgiRem service 210 predicts the impact of asset vulnerabilities on the critical processes and adversary capabilities along kill chain/attack paths and identifies the likelihood of attack paths to access critical assets and prioritizes the assets (e.g., based on shortest, easiest, stealthiest). The AgiRem service 210 identifies remediation actions by exploring attack graph and paths.) [Hassanzadeh, para.0049].

Re Claims 12 and 20. These claims recite features similar to those recited in claim 1, therefore they are rejected in a similar manner.

Re Claims 2 and 13. Hassanzadeh in view of Cohen discloses the features of claims 1 and 12, Cohen further discloses: wherein said dynamically analyzing the network comprises performing penetration testing (i.e. Collection of real time data such as IDS data, however, allows for dynamic vulnerability analysis. For example, log files from an IDS can be used as input to indicate which network hosts and other elements are actually receiving suspicious network traffic or subject to other questionable events.) [Cohen, para.0087], wherein the graph is generated based on results of the penetration testing, whereby the graph excludes direct edges representing non-validated network lateral movements not exploited in the penetration testing (i.e. The attack simulation then commences in line 3 from a specified attack starting point. In lines 4-7, the system then loops through a moving front-line algorithm by repeatedly evaluating the constraints for every state/graph node that has not yet been reached. If the constraint is met and an attacker is thus able to obtain access associated with the graph node, an edge to the graph node is added from every graph node that enabled the constraint) [Cohen, para.0047, Note: an edge is added if the attack is successful implicitly teaches that an edge is excluded if the attack is unsuccessful];
	The same motivation to modify with Cohen, as in claim 1, applies.

Re Claim 3. Hassanzadeh in view of Cohen discloses the features of claim 1, Hassanzadeh further discloses: wherein said obtaining a list of assets comprises: analyzing the network to determine the list of assets in the network; and determining properties of assets in the network, wherein the properties comprise at least one of: a list of opened ports; a list of executed services; and indication regarding utilization of one or more protection mechanisms (i.e. In order to find every possible option from external attackers toward specific targets in a network, entry points to the network are identified. Entry points can include assets that are exposed to the Internet, for example, through an open port that is reachable from the public space.) [Hassanzadeh, para.0073].

Re Claims 5 and 14. Hassanzadeh in view of Cohen discloses the features of claims 1 and 12, Hassanzadeh further discloses: wherein said generating comprises: assigning, for each node in the graph of network lateral movements, a probability of penetration to an asset corresponding the each node (i.e. BN can be used to estimate the propagation probability between a pair of nodes. As such, if a source (i.sub.j) is compromised the probability of attack to a target (i.sub.j′) can be provided as Pr(i.sub.j′|i.sub.j, i.sub.j′, i.sub.j∈I).) [Hassanzadeh, para.0079]; assigning for each node in the graph of network lateral movements, a payload utility representing utility from penetration to an asset corresponding the each node (i.e. the AgiHack service 208 identifies possible impacts on the targets. In some examples, the AG generator 226 uses data from the asset/vulnerabilities knowledge base 236 of the AgiDis service 214, and generates an AG. In some examples, the AG graphically depicts, for a respective target, all possible impacts that may be caused by a vulnerability or network/system configuration,…………… the impact analyzer 220 interprets cyber risks and possible impacts (e.g., financial risk) based on the relative importance of each critical asset and its relative value within the entirety of the enterprise operations. The impact analyzer 220 processes one or more models to compare the financial risks caused by cyber attacks with those caused by system unavailability due to shutdown time for replacing/patching critical assets) [Hassanzadeh, para.0048, 0051];  and labeling each edge in the graph of network lateral movements with one or more labels indicating methods for performing network lateral movement from a source asset of the each edge to a target asset of the each edge (i.e. hexagonal nodes representing reasoning rules that represent the attack methodology leveraged by an attacker to achieve a particular goal) [Hassanzadeh, para.0071].

Re Claims 7 and 16. Hassanzadeh in view of Cohen discloses the features of claims 1 and 12, Hassanzadeh further discloses: wherein said utilizing comprises: computing a utility of a mitigation action, wherein the utility is computed based on a reduction in an estimated loss from penetration, wherein the estimated loss from penetration is computed based on the graph of network lateral movements (i.e. the AgiPro service 204 prioritizes remediation actions based on financial risks or other implications, provides risk reduction recommendations based on prioritized remediations, and identifies and tracks applied remediations for risks based on recommendations………the prioritizing engine 222 uses the calculated risks (e.g. risks to regular functionality and unavailability of operational processes) and the path analysis information from the analytics module 230 to prioritize remediation actions that reduce the risk, while minimizing efforts and financial costs. In some examples, the scheduler 224 incorporates the prioritized CoAs with operational maintenance schedules to find the optimal time for applying each CoA that minimizes its interference with regular operational tasks.) [Hassanzadeh, para.0052-0053], (i.e. implementations of the present disclosure account for dynamics of the AG over time (e.g., by zero-day vulnerabilities being discovered, assets being added/removed to/from the network) and enable cyber security systems maintain a risk to the network at an acceptable level.) [Hassanzadeh, para.0102].

Re Claim 8. Hassanzadeh in view of Cohen discloses the features of claims 7 and 16, Hassanzadeh further discloses: wherein the estimated loss from penetration is computed as a summation of estimated loss from penetration to each node of the graph, wherein an estimated loss from penetration to a node is computed based on probability of penetration directly to the node and based on payload utility of nodes that are reachable from the node (i.e. In some implementations, a base score metric of the Common Vulnerability Scoring System (CVSS) (provided by the National Vulnerability Database (NVD)) is used to find the probability of each vulnerability exploitation. In the example of FIG. 4, an attack path can be identified by node number, such as hacl_17custom-characterRULE_6_16custom-characternetAccess_15custom-characterRULE_2_14custom-characterexecCode13. The probability of this path can be calculated by the product of their associated likelihood of discovery or exploitability score (e.g., [1×1×0.5×1×0.4]=0.2) …………………………………………………………………………………. BN can be used to estimate the propagation probability between a pair of nodes. As such, if a source (i.sub.j) is compromised the probability of attack to a target (i.sub.j′) can be provided as Pr(i.sub.j′|i.sub.j, i.sub.j′, i.sub.j∈I). BN considers all paths between these nodes and their associated toughness to traverse. Here, Pr(i.sub.j′|i.sub.j)=0, if and only if there is at least one path between i.sub.j and i.sub.j′ (i.e.,|P.sub.(i.sub.j.sub.-i.sub.j′.sub.)|≥0). By joint probability distribution, BN also captures the broad interaction between nodes in the AG. That is, Pr(I.sub.j|I.sub.j′; I.sub.j, I.sub.j′∈I) where I.sub.j={i.sub.1, . . . , i.sub.j} and I.sub.j={i.sub.1, . . . , i.sub.j′} are the set of sources and targets respectively given j≠j′.) [Hassanzadeh, para.0077-0079].

Re Claim 9. Hassanzadeh in view of Cohen discloses the features of claim 8, Hassanzadeh further discloses: wherein the estimated loss from penetration to the node is further computed based on a probability of successful network lateral movement from the node to the nodes that are reachable from the node (i.e. In the network graph, the more edges from a cardinal faucet node to other nodes, the higher the faucet attribute is. The more incoming edges to a cardinal node, the higher the sink attribute is. If a node has both sink and faucet values in correlation, the more overall cardinal this node becomes to the entire examined graph topology and is defined as a critical target to be acquired since it provides control over multiple nodes in the graphs. In certain situations, the search for a faucet attribute is more important than a sink attribute. Such as a case of finding what node to block first to prevent a segregation of an attack outbreak.) [Hassanzadeh, para.0054].

Re Claims 10 and 18. Hassanzadeh in view of Cohen discloses the features of claims 7 and 16, Hassanzadeh further discloses: wherein the utility is computed based on the reduction in the estimated loss from penetration, based on an estimated cost of applying the mitigation action, and based on a decrease in usability caused by the mitigation action; wherein the utility is a monotonically increasing function with respect to the reduction in the estimated loss from penetration; wherein the utility is a monotonically decreasing function with respect to the estimated cost of applying the mitigation action; and wherein the utility is a monotonically decreasing function with respect to the decrease in usability caused by the mitigation action (i.e. the AgiPro service 204 prioritizes remediation actions based on financial risks or other implications, provides risk reduction recommendations based on prioritized remediations, and identifies and tracks applied remediations for risks based on recommendations………the prioritizing engine 222 uses the calculated risks (e.g. risks to regular functionality and unavailability of operational processes) and the path analysis information from the analytics module 230 to prioritize remediation actions that reduce the risk, while minimizing efforts and financial costs. In some examples, the scheduler 224 incorporates the prioritized CoAs with operational maintenance schedules to find the optimal time for applying each CoA that minimizes its interference with regular operational tasks) [Hassanzadeh, para.0052-0053, Interpretation: the priority/utility of remediation increases as the loss or cost of remediation is reduced and the priority/utility of remediation decreases as the cost of remediation increases and the priority/utility of remediation decreases as the usability/availability decreases].

Re Claims 11 and 19. Hassanzadeh in view of Cohen discloses the features of claims 1 and 12, Hassanzadeh further discloses: wherein said utilizing comprises: identifying a bridge in the graph of network lateral movements; and providing a suggested mitigation action that is configured to remove the bridge from the graph of network lateral movements (i.e. In the network graph, the more edges from a cardinal faucet node to other nodes, the higher the faucet attribute is. The more incoming edges to a cardinal node, the higher the sink attribute is. If a node has both sink and faucet values in correlation, the more overall cardinal this node becomes to the entire examined graph topology and is defined as a critical target to be acquired since it provides control over multiple nodes in the graphs. In certain situations, the search for a faucet attribute is more important than a sink attribute. Such as a case of finding what node to block first to prevent a segregation of an attack outbreak) [Hassanzadeh, para.0054, Interpretation: a faucet node constitutes a bridge in the graph topology and blocking a faucet node teaches removing a bridge from the graph].

Re Claim 21. Hassanzadeh in view of Cohen discloses the features of claim 1, Cohen further discloses: wherein said dynamically analyzing comprises identifying at least one non-validated potential network lateral movement from a first asset to a second asset, wherein the graph excludes at least one direct edge representing the at least one non-validated potential network lateral movement from a first asset to a second asset from a first source node representing the first asset to a second target node representing the second asset (i.e. The attack simulation then commences in line 3 from a specified attack starting point. In lines 4-7, the system then loops through a moving front-line algorithm by repeatedly evaluating the constraints for every state/graph node that has not yet been reached. If the constraint is met and an attacker is thus able to obtain access associated with the graph node, an edge to the graph node is added from every graph node that enabled the constraint) [Cohen, para.0047, Note: an edge is added if the attack is successful/validated implicitly teaches that an edge is excluded if the attack is unsuccessful/non-validated];
	The same motivation to modify with Cohen, as in claim 1, applies.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh et al (US Pub.No.2020/0177618) in view of Cohen et al (US Pub.No. 20115/0193430) and further in view of Crabtree et al (US Pub.No. 2019/0222597).

Re Claim 4. Hassanzadeh in view of Cohen discloses the features of claim 1, Hassanzadeh further discloses: wherein said statically analyzing comprises determining for each asset of the list of assets, whether the asset is susceptible to one or more methods enabling network lateral movements (i.e. the AgiHack service 208 identifies possible impacts on the targets. In some examples, the AG generator 226 uses data from the asset/vulnerabilities knowledge base 236 of the AgiDis service 214, and generates an AG. In some examples, the AG graphically depicts, for a respective target, all possible impacts that may be caused by a vulnerability or network/system configuration, as well as all attack paths from anywhere in the network to the respective target. In some examples, the analytics module 230 processes an AG to identify and extract information regarding critical nodes, paths for every source-destination pair (e.g., shortest, hardest, stealthiest), most critical paths, and critical vulnerabilities, among other features of the AG) [Hassanzadeh, para.0048], 
 	Hassanzadeh in view of Cohen does not explicitly disclose whereas Crabtree does: wherein the one or more methods comprise at least one of: a Pass the Hash (PtH) technique; a Pass the Ticket (PtT) technique; a modification of a logon script; a Remote Desktop Protocol (RDP) attack; and a Server Message Block (SMB) relay attack (i.e. the advanced cyber decision platform continuously monitors the network in real-time both for types of traffic and through techniques such as deep packet inspection for pre-decided analytically significant deviation in user traffic for indications of known cyberattack vectors such as, but not limited to, ACTIVE DIRECTORY™/Kerberos pass-the-ticket attack, ACTIVE DIRECTORY™/Kerberos pass-the-hash attack and the related ACTIVE DIRECTORY™/Kerberos overpass-the-hash attack, ACTIVE DIRECTORY™/Kerberos Skeleton Key, ACTIVE DIRECTORY™/Kerberos golden and silver ticket attack, privilege escalation attack, compromised user credentials, and ransomware disk attacks.) [Crabtree, para.0067].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Hassanzadeh-Cohen with Crabtree because in Crabtree, the system issues action-focused alert information to all predesignated parties specifically tailored to their roles in attack mitigation or remediation and formatted to provide predictive attack modeling based upon historic, current, and contextual attack progression analysis such that human decision makers can rapidly formulate the most effective courses of action at their levels of responsibility in command of the most actionable information with as little distractive data as possible [Crabtree, para.0067].

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh et al (US Pub.No.2020/0177618) in view of Cohen et al (US Pub.No. 20115/0193430) and further in view of He et al (US Pub.No. 2009/0307777).

Re Claims 6 and 15. Hassanzadeh in view of Cohen discloses the features of claims 1 and 12, Cohen further discloses: wherein said utilizing comprises: displaying a visualization of the graph of network lateral movements (i.e. Network models including attack graphs can be used in conducting attack simulations) [Cohen, para.0013 ], (i.e. The application interface 152 also supports a graphical user interface ("GUI") at the client computers 156 or provided through client software, which permits users of the client computers or client software to conduct rules editing, to configure scheduled reports and alerts, to conduct interactive analysis, editing and browsing of the network model, vulnerabilities, and analysis results)  [Cohen, para.0064];
 	The same motivation to modify with Cohen, as in claim 1, applies.
 	Hassanzadeh further discloses: determining a modified graph, wherein the modified graph is determined based on a modification of the graph in view of a mitigation action (i.e. If remediations are applied within the enterprise network, the AgiHack service 208 updates the AG……………….In some examples, the graph explorer 232 provides feedback to the analytics module 230 for re-calculating critical nodes/assets/paths based on remediation options) [Hassanzadeh, para. 0048-0050], 
Hassanzadeh in view of Cohen does not explicitly disclose whereas He does: wherein the mitigation action removes at least one edge from the graph; and displaying a visualization based on the modified graph (i.e. At block S45, the value of num 222 in the subsequent attack action table is less than t, thus, it is indicated that the subsequent attack action has a low possibility to happen and it may be considered as secure. Therefore, the connection corresponding to the value of num 222 in current subsequent attack action table is masked and the subsequent attack action pointed by the connection does not need to be searched and traversed. The masked connection is hidden in the weighted directed graph of attack actions and is not shown) [He, para.0050].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Hassanzadeh-Cohen with He because in He, the weighted directed graph of attack actions is simplified to establish the attack support tree. Thus, the mode of current attack can be quickly determined and the response time of the detection can be shortened. Therefore, the efficiency for predicting a network attack action is improved [He, para.0061].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434